                                                                                             FILED
                                                                                              D~~TRICT COURT
                                                                                       S
                                                                              CLERK, U


  1                                                                                     JUG 12 2019
                                                                                                                 _!    ,
 2
                                                                                      ~'`~DI~SI t ~ ~ ~~ `''~~
                                                                              CF N jri`/
                                                                                J   l

 3
 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                  CENTRAL DISTRICT OF CALIFORNIA

l0i

11     UNITED STATES OF AMERICA,                       )

12                                      Plaintiff,     j         a. • ~ (,~                 ~j~ ~~ -

13                            v.                       )ORDER OF DETENTION AFTER HEARING
                                                           (18 U.S.C. § 3142(1))
14
         ,~„~.u-~ ~~,~Ie~~s 12~~a ~                    j
15                                     Defendant.      )

16 I

17                                                         I.

18         A.()On motion of the Government involving an alleged

19              1.() crime of violence;

20             2. ()offense with maximum sentence oflife imprisonment or death;

21              3. ()narcotics or controlled substance offense with maximum sentence often or more

22                    years (21 U.S.C. §§ 801,/951, et. sec .,/955a);

23             4. ()felony -defendant convicted of two or more prior offenses described above;

24             5. ()any felony that is not otherwise a crime of violence that involves a minor victim, or i

25                    possession or use ofa firearm or destructive device or any other dangerous weapon, I

26                    or a failure to register under 18 U.S.0 § 2250.

27         B.(~On motion (~(by the Government)/()(by the Court sua ~s onte involving)

28 ///

                                   ORDER 0['DETENTION AFTER HEARING(IS U.S.C.§3142(1))
                                                                                                                      Page I of3
       CR-94(06/07)
  1               1. (~erious risk defendant will flee;
 2.              2. ()serious risk defendant will

 3                     a.() obstruct or attempt to obshuctjustice;
 4                     b.() threaten,injure, or intimidate a prospective witness or juror or attempt to do so.
 5                                                          II.
 6          The Court finds no condition or combination of conditions will reasonably assure:
 7          A. (appearance of defendant as required; and/or
 8          B. (~afety of any person or the community.
 9                                                          III.
10          The Court has considered:
11          A. (~he nature and circumstances ofthe offense, including whether the offense is a crime of
12               violence, a Federal crime ofterrorism, or involves a minor victim or a controlled substance,
13               firearm, explosive, or destructive device;

14          B.('~e weight of evidence against the defendant;
15          C.( the history and characteristics ofthe defendant;

16          D.(~e nature and seriousness of the danger to any person or to the community.

17                                                         N.                                                     '~
18 '        T`he Court concludes:
19          A.(~efendant poses a risk to the safety of other persons or the community because:
ao
21
22
23
24
25
26 ///
27 ///
28 ///

                                    ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

       CR-94(06/07).                                                                                 Page 2 of3
     1          B. (~'I-iistory and characteristics indicate a serious risk that defendant will flee because.
     2

     3                                       i~ '~ G Jy✓1J'.✓fi ;✓~ ~''rl~i!'~ vim/
     4

     5

     6

     7

     8         C.() A serious risk exists that defendant will:
  9                     1.() obstruct or attempt to obstruct justice;
 10                     2.() threaten, injure or intimidate awitness/juror, because:
 11

 12

 13

14

15

16

17            D. ()Defendant has not rebutted by sufficient evidence to the contrary the presumption
18                      provided in 18 U.S.C. § 3142(e).
19            IT IS ORDERED that defendant be detained prior to trial.

20            IT IS FURTHER ORDERED that defendant be confined as far as practicable in a corrections

21       facility separate from persons awaiting or serving sentences or person held pending appeal.

22           IT IS FURTHER ORDERED that defendant be afforded reasonable opportunity for private

23       consultation with his counsel.

24
25
26 DATED: ~//                  /
                                                 U.S. MAGISTRATE / DISTRICT JUll(i~
27
28

                                    ORDER OF DETENTION AFTER HEARING(]8 U.S.C.§3142(1))

         CR-94(Ob/07)                                                                                  Page 3 of3 ~
